ORDER

PER CURIAM.
Joshua D. Tullock (“defendant”) appeals the judgment on his guilty plea to one count of sexual misconduct. Defendant claims the court erred in allowing the state leave to file an amended information, and the court erred in denying his motion to dismiss or in the alternative to transfer jurisdiction to the juvenile court.
We have reviewed the briefs of the parties and the record on appeal and find no error of law. No jurisprudential purpose would be served by a written opinion. However, the parties have been furnished with a memorandum opinion for their information only, setting forth the facts and reasons for this order.
The judgment of the trial court is affirmed in accordance with Rule 30.25(b).